Citation Nr: 0515372	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  02-13 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
knee disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a left 
knee disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by: Georgia Department of Veterans 
Service




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to January 
1985. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran was granted service connection for a bilateral 
knee disorder in a March 1985 rating decision and was 
assigned a single 10 percent disability rating.  In that 
decision, the RO also denied service connection for a low 
back disorder.  The veteran did not appeal the decision.  In 
a June 1999 rating decision, the veteran was assigned two 
separate 10 percent ratings for the right and left knees.  

In July 2001, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
and for an increase in the disability rating assigned his 
right and left knee disorders.  The veteran also attempted to 
reopen the previously denied claim of entitlement to service 
connection for a low back disorder.  In a March 2002 rating 
decision, the RO denied the claims.  The veteran disagreed 
with the March 2002 rating decision, and his appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in August 2002.  

In November 2003, the Board remanded these issues for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denials.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in December 2002.  The 
transcript of the hearing is associated with the veteran's 
claim folder.

Representation

The Board notes that a valid VA Form 23-22 designation of 
representative is of record.  However, in December 2004 the 
veteran's accredited representative submitted a VA Form 21-
4138, signed by the representative, indicating the veteran's 
desire to withdraw power of attorney from the service 
organization.  A January 2005 VA Form 119 was forwarded to 
the RO along with the VA Form 21-4138, stating that the 
veteran intended to personally submit a copy of the 
withdrawal notice signed by him.  The Board has since 
received no correspondence from the veteran.  Accordingly, 
the Board believes that an effective revocation by the 
veteran has not been accomplished.  See 38 C.F.R. § 20.607 
(2004).  Moreover, the correspondence noted above was 
received after the appeal was initially certified to the 
Board; and, there is no indication that such notice was sent 
to the veteran.  Therefore, it is not considered a valid 
withdrawal of service by a representative.  See 38 C.F.R. 
§ 20.608 (2004).  Accordingly, the representative designated 
on the November 1986 VA Form 23-22 is considered to the 
veteran's current representative for purposes of this appeal.  
Should the veteran wish to revoke the representative's 
authority, he should submit a statement to the RO indicating 
his desire to do so.

As the veteran's intent to revoke the authority of his 
representative is not entirely clear from the record, the 
Board has considered whether he has been afforded due process 
in presenting his case on appeal.  The Board notes that the 
record contains written argument from the veteran's 
representative dated September 2002, prior to the Board's 
remand.  The representative specifically declined to submit 
additional argument in the January 2005 VA Form 119 noted 
above.  The Board believes that in this case, the veteran's 
due process rights have not been violated.  As noted above, 
he appeared before the undersigned and presented personal 
testimony in December 2002.  He has been notified directly of 
the evidence needed to substantiate his claims, and he has 
since not responded to those requests for additional 
information and evidence.  Accordingly, the Board will 
proceed with adjudication of the case.

Issue remanded

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
complaints of pain, incoordination and instability.  
Objective clinical findings include "mild" degenerative 
arthritis with range of motion measured from 0 to 110 
degrees, and with negative Lachman's, negative posterior 
drawer testing, and negative McMurray's examination; the 
veteran was found to be stable to varus and valgus stresses.  

2.  The veteran's left knee disability is manifested by 
complaints of pain, incoordination and instability.  
Objective clinical findings include "mild" degenerative 
arthritis with range of motion measured from 0 to 110 
degrees, and with negative Lachman's, negative posterior 
drawer testing, and negative McMurray's examination; the 
veteran was found to be stable to varus and valgus stresses.  

3.  Competent medical evidence does not reveal that the 
veteran's psychiatric disorder is causally related to an 
injury or disease incurred in military service or to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

2.  The criteria for a higher disability rating for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

3.  A psychiatric disorder was not incurred as a result of 
the veteran's active military service or as a result of any 
service connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a psychiatric disorder.  He is also seeking entitlement to 
increased disability ratings for his service-connected right 
and left knee disorders.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2002 rating decision, by the August 
2002 statement of the case (SOC), and by the December 2004 
SSOC, as well as by the Board's November 2003 remand, of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  
More significantly, a letter was sent to the veteran in 
August 2001 that was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the elements that must be established in order to grant 
service connection, it enumerated the evidence already 
received, and it provided a description of the evidence still 
needed to establish those elements.  Another letter was sent 
in March 2004, which provided the elements necessary to 
support the increased rating claims.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
August 2001 VCAA letter, the RO informed the veteran that the 
RO would get such things as "medical records, employment 
records, or records from other Federal agencies."  The 
letter also explained that the RO would "assist you in 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on your 
claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The August 2001 letter told the 
veteran to send "the name of the person, agency, or company 
who has records that you think will help us decide your 
claim; the address of this person, agency or company; the 
approximate time frame covered by the records; and the 
condition for which you were treated, in the case of medical 
records."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the August 2001 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did request that he 
"tell us about any additional information or evidence that 
you want us to try to get for you"  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that August 2001 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The fact that the veteran's claim was then adjudicated by the 
RO in March 2002, prior to the expiration of the one-year 
period following the August 2001 letter does not render the 
RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 38 
U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
with respect to the increased rating claims, the Board does 
not believe that the veteran has been prejudiced by such 
failure in timing.  Following receipt of the March 2004 
letter, the veteran was afforded ample opportunity to respond 
and indeed, was instructed to respond, and to submit or 
identify evidence pertinent to his claim.  Since that time no 
additional evidence has been submitted or identified.  
Subsequent to furnishing the veteran with the VCAA letter in 
March 2004, the RO readjudicated his claim in a December 2004 
SSOC.  Thus, any VCAA notice deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the Board's November 2003 
remand the veteran underwent VA examinations in September 
2004, the results of which are reported below.  The RO also 
requested and obtained VA treatment records identified by the 
veteran.  The RO obtained the veteran's service medical 
records and service personnel records.  The veteran was also 
afforded VA (QTC) examinations in January 1999 and February 
2002.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained.  
The veteran has not responded to requests for additional 
evidence.  

At his December 2002 hearing, the veteran identified in-
patient treatment for a psychiatric disorder during service.  
In the November 2003 remand, the Board instructed that the 
veteran be contacted and asked to provide more specific 
information as to the location and dates of treatment.  The 
RO sent the veteran a letter in March 2004 requesting such 
identifying information.  The veteran never responded to the 
RO's request.  The Board notes that the complete service 
medical records were obtained by the RO, and there is no 
indication that there are records missing from that file.  
The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
As the veteran has made no attempt to cooperate, the Board 
believes that VA's duty to assist has been met.

The Board also instructed in its November 2003 remand that 
the RO obtain VA treatment records from Decatur Georgia and 
St. Petersburg Florida.  The RO obtained the Decatur Georgia 
records and made an attempt to obtain records from St. 
Petersburg (Bay Pines).  However, a notation in the claim 
file indicates that the Bay Pines facility responded that 
there were no records for this veteran.  

The Board notes that in the August 2002 VA Form 9, and in the 
December 2002 hearing, the veteran specifically objected to 
the February 2002 examination, stating that the results of 
that examination do not accurately reflect his bilateral knee 
condition.  Specifically, the veteran believes that the 
examiner did not accurately report his complaint of pain 
during range of motion exercises.  The Board notes that the 
veteran has since been afforded another VA examination and 
has made no objection to it.  However, the Board finds no 
defect in the February 2002 examination; and, as will be 
addressed below, considers it probative evidence.  

With respect to the veteran's objections, the Board points 
out that examiners are charged with not simply reporting the 
veteran's subjective complaints, but with making a 
determination based on their medical knowledge and objective 
examination as to the presence of symptoms and their 
severity.  Indeed, contrary to the veteran's assertion, the 
December 2002 examiner did report the veteran's complaints, 
describing complaint of "pain, weakness, stiffness, 
dislocation, locking, fatigue and lack of endurance."  Such 
complaints were described as "distressing and constant in 
nature with flare-ups lasting for hours at a time."  There 
is no indication that the examiner ignored or minimized the 
veteran's complaints.  However, the examiner found on 
objective examination that pain began at 130 degrees of 
flexion and that there was no pain demonstrated on extension.  
Such findings are within the province of a medical 
professional and the Board finds no basis to conclude that 
examination was cursory or that the examiner distorted or 
ignored the veteran's complaints.  That the examiner's 
findings do not support the veteran's complaints is not a 
reason to find the examination inadequate.  Moreover, as a 
person without medical training, the veteran is not competent 
to comment on matters requiring medical expertise, such as 
the adequacy of a medical examination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board notes that while a medical opinion was obtained to 
address the veteran's claim of entitlement to service 
connection for a psychiatric disorder on a secondary basis, 
no such opinion has been obtained to address the claim on a 
direct basis.  The VCAA and its implementing laws and 
regulations provide, generally, that an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
injury or disease in service; (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2004); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this case, as will 
be discussed in more detail below, the Board concludes that, 
as the evidence does not show any injury or disease during 
service that may be related to the veteran's psychiatric 
disorder, an examination or nexus opinion is not necessary to 
reach a decision on the claim.

In the absence of evidence of an in-service injury or disease 
upon which a medical examiner could base a nexus opinion, any 
such opinion cannot be expected to produce probative 
evidence.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
[a medical opinion that is based on the veteran's recitation 
of medical history, and unsupported by clinical findings, is 
not probative].  Such an opinion would not aid the Board in 
its decision or benefit the veteran.  Under the circumstances 
presented in this case, a remand for such examination and 
opinion would serve no useful purpose because such 
examination is not "necessary".  Cf. Charles, 16 Vet. App. 
370.  The duty to assist is not invoked, even under Charles, 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he 
requested a BVA Travel Board hearing in his August 2002 VA 
Form 9.  He presented personal testimony before the 
undersigned Veterans Law Judge in December 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

1.  Entitlement to an increased disability rating for a right 
knee disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a left 
knee disorder, currently evaluated as 10 percent disabling.

The veteran is seeking increased disability ratings for his 
service-connected right and left knee disabilities, which is 
each currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  He essentially 
contends that the symptomatology associated with the right 
and left knee disorders is more severe than is contemplated 
by the currently assigned rating.  

Based on the similar history and medical evidence associated 
with these claims, the Board will address them in a common 
discussion.  The veteran's representative stated in the 
December 2002 hearing that both knees were about the same.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Specific schedular criteria

Diagnostic Code 5003 provides as follows:

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

20% With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations;

10% With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.

Note (1): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.

See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Diagnostic Code 5260 [limitation of flexion] provides the 
following levels of disability: 
30 % Flexion limited to 15 degrees; 

20 % Flexion limited to 30 degrees; 

10 % Flexion limited to 45 degrees;

0 % Flexion limited to 60 degrees.

See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Diagnostic Code 5261 [limitation of extension] provides the 
following levels of disability: 
50 % Extension limited to 45 degrees;

40 % Extension limited to 30 degrees;

30 % Extension limited to 20 degrees;

20 % Extension limited to 15 degrees;

10 % Extension limited to 10 degrees;

0 % Extension limited to 5 degrees.

See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

Normal flexion is to 140 degrees and normal extension is to 0 
degrees.  
See 38 C.F.R. § 4.71, Plate II (2004). 

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Current diagnoses are chondromalacia in February 2002, and 
degenerative joint disease in September 2004.  Chondromalacia 
is a "softening of the articular cartilage, most frequently 
in the patella."  Dorland's Illustrated Medical Dictionary 
321 (28th ed. 1994).  Chondromalacia patellae is "pain and 
crepitus over the anterior aspect of the knee, particularly 
in flexion, with softening of the cartilage on the articular 
surface of the patella and, in later stages, effusion." Id.  
On examination in January 1999, x-rays were normal; however, 
the examiner acknowledged an established diagnosis of 
traumatic arthritis of both knees with residual meniscectomy.  

Arthritis is governed by Diagnostic Code 5003, the code under 
which the veteran is currently rated.  Chondromalacia is not 
listed in the disability ratings schedule.  In cases that 
involve an unlisted condition, it is permissible to rate 
under the Diagnostic Code for a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).

By the veteran's account, the principal manifestations of his 
right and left knee disorders are pain and instability.  In 
his December 2002 hearing, he stated that he wears braces on 
his knees and if he did not, he feels like the joints are 
slipping.  

While Diagnostic Code 5257 deals nominally with instability, 
it does not fit squarely with the objective evidence.  For a 
10 percent rating under Diagnostic Code 5257, the rating 
criteria contemplate symptoms of lateral instability or 
recurrent subluxation that are slight in degree.  For a 
higher 20 percent rating, the criteria contemplate symptoms 
that are moderate in degree.  While the veteran has 
specifically stated that he suffers instability of the knees, 
"lateral instability" is simply not supported by the 
objective medical evidence.  The September 2004 VA examiner 
found that the veteran had negative Lachman's and negative 
posterior drawer testing in both knees.  He had a negative 
McMurray's examination in both knees; and, he was found to be 
stable to varus and valgus stresses at 0 and 30 degrees in 
both knees.  Similarly, January 1999 and February 2002 
evaluations showed McMurray's testing and drawer testing 
within normal limits bilaterally.  Examination of the feet 
revealed no postural abnormalities and no signs of abnormal 
weight bearing.  The September 2004 examiner described the 
veteran's gait as slow and wide-based; however, he did not 
specifically attribute this to the veteran's knees or to 
lateral instability.  Indeed, before the September 2004 
examination, the veteran's gait was consistently described as 
normal.  As recently as October 2003, his gait was found to 
be coordinated and smooth.  

While the veteran is certainly competent to report his 
symptoms, and he has reported symptoms of slipping of the 
knee joint, without objective confirmation of lateral 
instability or subluxation of either knee, and indeed, in the 
face of consistently negative or normal findings with respect 
to lateral instability, the evidence simply does not support 
a rating of either slight or moderate impairment under 
Diagnostic Code 5257.  The veteran himself stated to the 
September 2004 examiner that pain and limitation of motion 
are his primary problems.  In the February 2002 examination, 
he specifically denied recurrent subluxation, dislocation and 
locking.  Indeed, upon review of the veteran's statements, it 
is doubtful that the veteran actually intended to imply 
lateral instability.  He stated that the kneecap crosses over 
and prevents the joint from bending.  He also stated that the 
knees swell and lock.  These symptoms appear to affect range 
of motion rather than true lateral instability or 
subluxation.  Therefore, based primarily on the objective 
findings, but also on the veteran's description of his 
symptoms, the Board finds that Diagnostic Code 5257 is not 
appropriate.  

In determining that even the minimum compensable criteria are 
met under Diagnostic Code 5257, the Board has considered the 
Court's holding in Mauerhan v. Principi, 16 Vet. App. 436 
(2002), which provides that rating criteria that are 
ambiguous are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular disability rating.  This is certainly true of the 
criteria under Diagnostic Code 5257.  However, as discussed 
above, the Board can identify no symptomatology of the type 
and degree contemplated for a compensable rating under 
Diagnostic Code 5257.  

Limitation of motion of the knees is governed by Diagnostic 
Codes 5260 and 5261.  The Board notes that there is evidence 
of arthritis associated with the veteran's service connected 
condition, and Diagnostic Code 5003 [arthritis, degenerative 
(hypertrophic or osteoarthritis)] rates by analogy to 
limitation of motion of the joint affected, i.e., 5260 and 
5261.  Therefore, Diagnostic Code 5003 appears to most 
closely match the evidence and reported symptomatology with 
respect to the veteran's right and left knee disorders.  
Accordingly, Diagnostic Code 5003 is the most appropriate as 
to this issue and the Board will apply it below.

Esteban considerations

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right and left knee disabilities under Diagnostic 
Codes 5003 and 5257.  See VAOPGCPREC 23-97 [a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability]; 
VAOPGCPREC 9-98 [if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X- ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59].

In this case, however, as discussed in detail above, the 
Board does not believe that Diagnostic Code 5257 is currently 
applicable with respect to the veteran's right or left knee 
disability.  The medical evidence is entirely negative for 
any suggestion of lateral instability or subluxation.  
Therefore, the Board finds that the preponderance of the 
evidence is against assigning separate disability evaluations 
for both arthritis under Diagnostic Code 5003 and for 
instability under Diagnostic Code 5257.

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004)  [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a 20 percent or higher rating for 
either knee.  

As stated above, Diagnostic Code 5003 rates by analogy to 
limitation of motion of the joint involved.  Under Diagnostic 
Codes 5260 and 5261, to warrant a rating higher than 10 
percent, the veteran must have range of motion that is 
limited to 30 degrees of flexion or 15 degrees of extension.  

The September 2004 examiner measured bilateral range of 
motion from 0 through 110 degrees active and passive.  The 
February 2002 examiner measured range of motion from 0 to 130 
degrees.  The January 1999 examiner measured range of motion 
from 0 to 140 degrees.  Based on the objective medical 
evidence, the criteria for a 20 percent or higher rating 
under diagnostic codes for limitation of motion are not met.  



De Luca considerations 

As the veteran is being evaluated based on limitation of 
motion, the Board must also address the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  The veteran 
told the September 2004 examiner that during repetitive use, 
range of motion is decreased and he becomes fatigued and 
incoordinated in his gait.  However, the examiner was unable 
to verify this during repetitive examinations of the veteran.  
The veteran described daily flare-ups, which cause 
incoordination with decreased range of motion.  He feels like 
his pain and decreased range of motion are the worst things 
that occur to him during flare-ups, with the incoordination 
and fatigue being secondary.  The veteran told the February 
2002 examiner that he experiences pain and weakness in both 
knees.  He denied fatigue and lack of endurance.  He 
described these symptoms as distressing and constant in 
nature with flare-ups lasting for hours at a time.  They are 
precipitated by bending, crawling, and standing for prolonged 
periods of time.  The veteran stated that when his symptoms 
worsen, the pain limits his mobility.  The examiner appears 
to have confirmed these complaints in part, finding that 
prolonged walking, standing, running, frequent climbing of 
steps, stooping and squatting would be difficult.

The January 1999 examiner found that the veteran may have 
difficulty bending, lifting heavy objects, standing for a 
long time, or walking long distances; however, he should have 
no problem carrying out ordinary activities of daily living.  
Active flexion and extension were accompanied by pain on 
movement against resistance and pain at the extremes of range 
of motion.  The veteran complained of pain and weakness. 

In his December 2002 hearing, the veteran stated that he is 
not working largely due to his knees.  His work as an 
electrician requires that he ascend and descend ladders, as 
well as bend, crawl and squat.  He stated that he can stand 
for about 10 minutes before he has to sit, and can walk for 
about 3/4 of a mile.  

Based on the veteran's complaints of pain and weakness 
associated with motion of his knees, which are to some degree 
objectively confirmed, under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that a 10 percent rating is 
warranted for each knee based on additional functional 
impairment, even though the measured range of motion for each 
knee is noncompensable.  

However, the Board can identify no basis on which to award a 
rating higher than 10 percent for either knee.  The Board 
notes that Diagnostic Code 5003 provides a 10 percent rating 
for x-ray evidence of arthritis, where limitation of motion 
is noncompensable; however, it specifically provides that the 
10 percent rating will not be combined with ratings based on 
limitation of motion.  

In denying a rating higher than 10 percent, the Board is 
persuaded by the finding of the September 2004 examiner that 
the veteran suffers from degenerative arthritis that is 
"mild."  The Board acknowledges that the use of terminology 
such as "mild" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue; however, in this case, the examiner's description 
appears to be supported by the objective medical evidence, 
including essentially normal range of motion measurements.  

The Board also acknowledges a statement of the veteran in his 
December 2004 hearing, to the effect that a doctor told him 
in the service that he would be getting 30 percent for his 
knees when he got out.  However, the veteran's account of 
what a physician purportedly said, filtered as it is through 
a layperson's sensibilities, is not competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Moreover, the Court has held that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) 
(holding that a veteran was not entitled to education 
benefits based on his assertion that misleading or erroneous 
information was provided regarding education benefits).

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected right and 
left knee disorders.  His statements have been considered by 
the Board and discussed in detail above.  However, the Board 
points out that , although the veteran is competent to report 
his symptoms, like all evidence his self reports must be 
evaluated in the light of the entire record.  The Board 
believes for the reasons discussed above, that the objective 
evidence of record does not warrant a rating higher than 10 
percent for either knee, and that such objective evidence 
outweighs the veteran's statements.  

Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right and 
left knee disabilities result in such marked interference 
with employment or frequent periods of hospitalization so as 
to render impracticable the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b) (2004) 
[extraschedular rating criteria].  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for his knee disabilities is in order, he may raise this with 
the RO.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right and left knee 
disabilities.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to service connection for a psychiatric 
disorder.

The veteran is seeking service connection for a psychiatric 
disorder on the basis that such a disorder is related to his 
military service, and on the alternative basis that such a 
disorder is proximately due to his service-connected knee 
disorders.  

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Presumption for certain chronic disorders

Where a veteran served continuously for 90 days or more 
during a period of war and psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Analysis 

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a 
current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  See Hickson, supra.  In 
order to prevail on the issue of entitlement to service 
connection on a secondary basis, there must be (1) a current 
disability; (2) a service-connected disability; and (3) 
medical nexus.  See Wallin, 11 Vet. App. at 512.

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that a 
psychiatric disorder was neither incurred in service nor as a 
result of the veteran's service-connected right and left knee 
disorders.

Initially, the Board notes that there is evidence of a 
current psychiatric diagnosis.  The veteran was diagnosed by 
a VA examiner in September 2004 with a delusional disorder.  
He has also been diagnosed with an adjustment disorder and 
depression.  Accordingly, the first Hickson and Wallin 
elements are conceded without further discussion.  In 
addition, the veteran is service-connected for right and left 
knee disorders.  Thus, the second Wallin element is also met.  

The Board notes that, while a January 1999 mental health note 
contains an assessment of "Depression.  Investigate possible 
PTSD," such a diagnosis was never confirmed.  Moreover, the 
veteran does not contend that he has PTSD.  

With respect to the second Hickson element, the Board can 
identify nothing in the evidence pertinent to service to 
establish or even suggest that the veteran suffered a disease 
or injury during his military service that may have resulted 
directly in the current psychiatric disorder.  The veteran 
did suffer a knee injury in service, which is service 
connected.  He contends that this injury resulted in a 
psychiatric disability on a secondary basis.  As noted above, 
this evidence satisfies the second Wallin element.  

However, in the alternative, the veteran contends that he 
actually incurred a psychiatric disability as a direct result 
of service.  The veteran stated at his December 2002 hearing 
that he was treated in the service by a psychiatrist for 
stress.  However, the service medical records are entirely 
negative as to such treatment, or as to any psychiatric 
diagnosis.  There is no psychiatric disorder diagnosed as 
chronic or noted as other than chronic during service.  
Indeed, the veteran's service separation examination, 
conducted in January 1985, contains normal psychiatric 
findings.  The Board finds that this is strong evidence that, 
at the time of separation, the veteran did not have a 
psychiatric disability.  See Curry v. Brown, 7 Vet. App. 59 
(1994) [a veteran's version of events from past may be of 
limited credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder].  
Based on the lack of in-service diagnosis or notation of 
symptoms, the Board finds that the second Hickson element is 
not met.

With respect to the third Hickson and Wallin elements, the 
Board notes that the first diagnosis of a psychiatric 
disorder does not appear in the record until a January 1999 
mental health note.  At that time, the examiner noted no 
previous treatment for a psychiatric disorder.  The veteran 
stated that he was seeking treatment because he recently 
become homeless.  He reported to the examiner that he had 
suffered symptoms of depression for 1-1/2 years.  Thus, by the 
veteran's own account, establishing the onset of symptoms no 
earlier than mid-1997, more than a decade after he left 
service.  The Board finds that this delay in seeking 
treatment weighs heavily against the veteran's claim.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].  

Moreover, the veteran's statement that he had suffered 
symptoms of depression for only 1-1/2 years further supports 
the Board's finding (above) that he was not treated in 
service for such complaints.  To the extent that the January 
1999 statement conflicts with the statement he made at his 
hearing, the Board finds contemporaneous statements made by 
the veteran to health care providers in the context of 
medical treatment to be more probative than statements made 
later in the context of a claim for monetary benefits from 
the government.  Not only may the veteran's memory be dimmed 
with time, but self interest may play a role in the more 
recent statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

While service medical records contain no diagnosis or 
notation of a psychiatric disorder, even conceding such 
notation, the extended period after service without record of 
treatment is persuasive evidence against a finding of 
continuity of symptomatology after service for purposes of 
38 C.F.R. § 3.303 (b).  

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Medical 
nexus evidence will be addressed below.  

The Board also notes that, as no psychosis was diagnosed 
within a year of separation; and, as the veteran did not 
serve during a period of war, the presumption afforded 
certain chronic diseases by 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 is not for application.

While the Board has found that the second Hickson element is 
not met, thus precluding service connection on a direct 
basis, for the sake of a complete discussion, the Board will 
alternatively assume that an in-service injury or disease did 
in fact occur.  The Board has the fundamental authority to 
decide a claim in the alternative.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995).

The question which must be answered by the Board then is 
whether the veteran's psychiatric disability is directly 
related to an in service injury or disease, or whether it is 
proximately due to, or the result of, his service-connected 
right and left knee disabilities.  

The September 2004 VA examiner was specifically asked to 
provide an opinion as to whether the veteran's psychiatric 
disorder is proximately due to, or the result of his service-
connected left or right knee injury.  After conducting a 
thorough examination of the veteran, he concluded that the 
veteran's psychiatric diagnosis is not in any way associated 
with or aggravated by his service-connected disability.  
There is no medical opinion to the contrary.  The veteran was 
hospitalized in April 1999 with a diagnosis of adjustment 
disorder with depressed mood.  The veteran had taken an 
overdose of pain relievers after a conflict with his boss.  
However, there is no indication from the hospital report or 
from any of the veteran's outpatient treatment records that 
the veteran's psychiatric disorder was in any way related to 
the veteran's knee disorders.  Accordingly, the third Wallin 
element is not met. 

With respect to the third Hickson element, the Board can 
identify no competent medical evidence of record that 
purports to relate any current psychiatric diagnosis to an 
in-service injury or disease.  Therefore the third Hickson 
element is not met.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  In his December 2002 hearing, he 
stated that he has become depressed because of his knee 
symptoms.  He stated that, even if he had no other 
disabilities, he would be depressed because of his knee 
problems.  However, it is now well established that although 
he is competent to report on his symptoms, as a lay person 
without medical training the veteran is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In essence, the veteran is not competent to provide 
medical nexus evidence, and his statements do not satisfy the 
third Wallin or Hickson elements.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's psychiatric 
disorder resulted directly from a disease or injury incurred 
in active service, or on a secondary basis as a result of a 
service-connected right or left knee disability.  The 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is denied.

ORDER

The criteria for a 20 percent or higher disability rating not 
having been met, the veteran's claim of entitlement to an 
increased evaluation for his right knee disability is denied.

The criteria for a 20 percent or higher disability rating not 
having been met, the veteran's claim of entitlement to an 
increased evaluation for his left knee disability is denied.

Service connection for a psychiatric disorder is denied.


REMAND

4.  Entitlement to service connection for a low back 
disorder.

The Board remanded this issue in November 2003 to obtain a VA 
examination and opinion on the etiology of the veteran's low 
back disorder.  The Board specifically instructed that, in 
addition to an opinion as to direct service connection, the 
examiner "should also provide an opinion on whether any 
currently diagnosed back disorder was caused or aggravated by 
the service-connected bilateral chondromalacia patellae of 
the knees."  Indeed, the record contains the RO's specific 
request to the examiner that he provide such an opinion.  
However, a review of the September 2004 examination report 
shows that no such opinion was provided.  While the examiner 
did provide an opinion as to whether the veteran's back 
disorder was directly related to an in-service injury or 
disease, the question of whether there is a secondary 
relationship to the knee disorders was not answered.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

Accordingly, this issue is again REMANDED to VBA for the 
following:

1.  VBA may, at its discretion, obtain a 
supplemental opinion from the physician 
who conducted the September 2004 
examination.  If that examiner is not 
available, or if he determines that an 
additional examination of the veteran is 
required to adequately address this 
matter, the veteran should be scheduled 
for a VA examination.  

The purpose of the examination, and of 
this REMAND, is to obtain an opinion on 
whether the veteran's back disorder is 
etiologically related to a service-
connected knee disorder, and to obtain 
clarification of statements made in the 
September 2004 report with respect to 
whether the veteran's back injury 
predated service.  

The claim file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  

?	The examination, if conducted, 
should include a diagnosis of any 
back disability found, and should 
also include any diagnostic tests or 
studies that are deemed necessary 
for an accurate assessment.  
?	The examiner/reviewing physician 
should provide an opinion, based on 
the medical evidence of record and 
sound medical principles, and not on 
the veteran's reported history, on 
whether any currently diagnosed back 
disorder was caused or aggravated by 
the service-connected bilateral knee 
disorders.  
?	The examiner/reviewing physician 
should specifically address the 
finding of the September 2004 
examiner that "I would state with a 
reasonable degree of medical 
certainty that the in-service 
activities that he went through 
aggravated his back disorder that he 
had already.  I cannot say with a 
reasonable degree of medical 
certainty that it caused the back 
disorder he had though."  If the 
evidence of record does, in your 
opinion, support the conclusion that 
the veteran's back disorder predated 
service, please describe in as much 
detail as possible the basis for 
this conclusion.  If the evidence 
does not support the conclusion that 
a back disorder predated service, 
please so state.  

2.  VBA should accomplish any additional 
development it deems to be necessary.  If 
the claim remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


